Appeal Dismissed and Memorandum Opinion filed July 7, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00284-CV

                       ALONZO MEJORADO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

     On Appeal from the County Court at Law No. 1 and Probate Court
                         Brazoria County, Texas
                     Trial Court Cause No. CI63118


                            MEMORANDUM OPINION

      This is an appeal from an order signed March 30, 2022. The notice of appeal
was filed April 14, 2022.

      Appellant has not paid the filing fee of $205.00, and no evidence that appellant
is excused by statute or the Texas Rules of Appellate Procedure from paying costs
has been filed. See Tex. R. App. P. 5. On May 24, 2022, the court ordered appellant
to pay the filing fee on or before June 14, 2022, and further warned appellant that if
he did not do so, the appeal may be dismissed for want of prosecution. See Tex. R.
App. P. 5. As of the date of this opinion, appellant has not paid the filing fee.
Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant failed to comply with court order or
notice from clerk requiring response or other action within specified time).

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.




                                         2